                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 AETNA INC.                                         :             CIVIL ACTION
                                                    :
    v.                                              :             No. 18-470
                                                    :
 KURTZMAN CARSON CONSULTANTS,                       :
 LLC                                                :

                                               ORDER

         AND NOW, this 29th day of March, 2019, upon consideration of Defendant Kurtzman

Carson Consultants, LLC’s Motion to Dismiss, Transfer, or Stay, Plaintiff Aetna Inc.’s opposition

thereto, Kurtzman’s reply, and the parties’ presentations at oral argument on the Motion, and for

the reasons stated in the accompanying Memorandum, it is ORDERED the Motion (Document 15)

is GRANTED in part and DENIED in part. The Motion is GRANTED insofar as Kurtzman seeks

transfer of this case to the United States District Court for the Central District of California

pursuant to 28 U.S.C. § 1404(a). The balance of the Motion is DENIED.

         It is further ORDERED:

         •   Kurtzman’s Motion to Stay (Document 31) is DISMISSED as moot for the reasons

             discussed in the accompanying Memorandum.

         •   Aetna’s Motion for a Court Order Directing the Return of Property, or in the

             Alternative, a Protective Order (Document 27) and Kurtzman’s Motion for Entry of

             Qualified Protective Order (Document 43) are DENIED without prejudice to

             reassertion in the Central District of California.

         •   Kurtzman’s Motion to Strike (Document 44) is DENIED.

         The Clerk of Court is directed to TRANSFER the above-captioned case to the United States

District Court for the Central District of California.
    BY THE COURT:



       /s/ Juan R. Sánchez   .
    Juan R. Sánchez, C.J.




2
